



Exhibit 10.39




November 1, 2017


Carlos Sartorius
24611 Ivory Cane Drive, Unit 202
Bonita Springs Florida 34134


Dear Carlos,


Citrix Systems, Inc. (the “Company”) would like to reinforce and encourage your
continued dedication to the Company, and this letter agreement (the “Agreement”)
is intended to provide you with an incentive to do so.


Subject to


i.
your continued support of the leadership transition of the WW Sales & Services
function as a full-time employee of the Company or its successor through
December 31, 2017,

ii.
your continued employment with the Company from January 1, 2018 through March
31, 2018, during which time you would be available to assist the Company or its
successor with an orderly transition of leadership of the WW Sales & Services
function to your successor on an as-needed basis, and

iii.
you signing a separation and release agreement in substantially the form
attached hereto as Appendix A (the “Separation Agreement and Release”), and the
Separation Agreement and Release becoming irrevocable all within 60 days after
March 31, 2018,



you will be entitled to receive the severance benefits set forth under either


iv.
Section 3(b) of your Executive Agreement, by and between the Company and you,
dated January 19, 2017 (the “Executive Agreement”) if a Change in Control (as
defined in the Executive Agreement) has occurred by your last day of employment
with the Company (i.e., as if you were terminated by the Company without Cause
(as defined in the Executive Agreement) upon or within 12 months after a Change
in Control), or

v.
Section 2 of your Executive Agreement if a Change of Control in fact has not
occurred by your last day of employment with the Company (i.e., as if you were
terminated by the Company without Cause prior to a Change in Control) (the
severance benefits under clause iv or v herein referred to as a “Severance
Payment”).



The Severance Payment will be paid as soon as possible in calendar year 2018
following the date that the Separation Agreement and Release becomes
irrevocable. For purposes of clarity, the Severance Payment will be subject to
all of the terms and conditions set forth in the Executive Agreement.
Notwithstanding the foregoing, if the Company or its successor terminates your
employment with the Company without Cause prior to March 31, 2018, subject to
you signing the Separation Agreement and Release and such Separation Agreement
and Release becoming irrevocable, you will be entitled to receive the Severance
Payment described above in full.


For the avoidance of doubt, you will not be eligible for any variable cash
compensation for fiscal year 2018.







--------------------------------------------------------------------------------





The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and agree to perform this Agreement
to the same extent that the Company would be required to perform it if no
succession had taken place.


To accept the terms of this Agreement, please sign and return this letter to me.
If you have any questions, please contact Tony Gomes.


Sincerely,                        




/s/ David Henshall                        
David Henshall
President and CEO




My signature below indicates that I accept the terms of this Agreement. I
understand that the terms of this Agreement supersede any prior representations
or terms regarding the subject matter hereof, whether expressed orally or in
writing.




Carlos Sartorius


Signature: /s/ Carlos Sartorius                        


Date:     11-01-2017                                











--------------------------------------------------------------------------------





APPENDIX A


Separation Agreement AND RELEASE


I, Carlos Sartorius, (referred to herein with the pronouns “I,” “me” and “my”),
and Citrix Systems, Inc. (the “Company”) enter into this Separation Agreement
and Release (the “Release”) pursuant to Section 2 or 3 of the Executive
Agreement between the Company and me dated January 19, 2017 (the “Executive
Agreement”) and the letter agreement dated November 1, 2017 (the “Letter
Agreement”). I acknowledge that my timely execution and return and my
non-revocation of this Release are conditions to my entitlement to the benefits
set forth in Section 2 or 3 of the Executive Agreement (the “Severance
Benefits”). I therefore agree to the following terms:
1.Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:
•
relating to my employment by the Company and my separation from employment;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the Florida Civil
Rights Act or the law of any other state);

•
under any other federal or state statute;

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Severance Benefits under the
Executive Agreement, my rights to indemnification under the Indemnification
Agreement between the Company and me (the “Indemnification Agreement”), my
rights to Directors’ and Officers’ insurance, my rights to any vested equity
awards, my rights to file an administrative charge or complaint with the Equal
Employment Opportunity Commission or other administrative agency, and any rights
and claims that cannot be waived by law.
I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this





--------------------------------------------------------------------------------





Release; provided that nothing in this Release limits any right I may have to
receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission. I represent that I have not assigned to any
third party and I have not filed with any court any Claim released by this
Release.
2.Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Non-Solicitation, Non-Competition and Confidentiality and Employee
Non-Disclosure Agreement between me and the Company (the “Restrictive Covenant
Agreement”), including, without limitation, my obligations to maintain the
confidentiality of all confidential and proprietary information of the Company,
to return to the Company (in good condition) all of the Company’s equipment,
property, and documents (whether in paper, electronic, or other format, and all
copies thereof) that are in my possession or control, and refrain from certain
competition and solicitation activities for a twelve (12) month period after my
termination of employment. I acknowledge that if the execution of Exhibit A to
the Restrictive Covenant Agreement, entitled “Citrix Systems, Inc. Termination
Certification” (the “Certification”), is required by the Restrictive Covenant
Agreement, I agree to sign and return to the Company, at the same time I return
the Release, the Certification (attached hereto as Appendix A) as a condition to
my entitlement to the Severance Benefits. I also reaffirm my ongoing obligations
under the Citrix Systems, Inc. Statement of Company Policy Regarding Insider
Trading and Disclosure of Material Non-Public Information (the “Insider Trading
Policy”) and agree that those obligations continue to apply following my
separation from employment, until such time as any material, nonpublic
information possessed by me has become public or is no longer material, but not
to exceed 12 months. Without limiting the foregoing, I acknowledge and agree
that I shall continue to be subject to the remainder of any Quarterly Black-Out
or Special Black-Out (as defined in the Insider Trading Policy), if such
black-out period was instituted prior to my separation from employment.
Notwithstanding anything in this Release or the Restrictive Covenant Agreement
to the contrary, I understand that pursuant to the federal Defend Trade Secrets
Act of 2016, I shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
3.Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to (i)
reimburse me for any expenses incurred during activities reasonably performed at
the Company’s request pursuant to this Section 3, subject to the same standards
and procedures as apply to business expense reimbursements pursuant to the
Company’s Travel and Expense reimbursement policy, and (ii) compensate me at a
daily rate equal to the sum of my annual base salary as of the date of my
separation from employment and my “Target Variable Cash Compensation” (as
defined in the Executive Agreement), divided by 365, to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3 at any time more than 18 months if Release executed
in connection with Section 3 after my separation from employment; provided that
I acknowledge that I shall not at any time be entitled to compensation for time
spent in activities that could have been compelled pursuant to a subpoena,
including testimony and related attendance at depositions, hearings or trials.





--------------------------------------------------------------------------------





4.Non-Disparagement and No Cooperation.
(a)I agree that I will not, at any time in the future, make any written or oral
statement that disparages or damages (i) the business of the Company or any
affiliate of the Company (together, “Company Parties”), (ii) any products or
services of any Company Party, (iii) any member of the board of directors or
management of any Company Party, or (iv) any investor in the securities of the
Company or any representative thereof. In addition, the Company will direct its
directors and officers not to, at any time in the future, make or cause to be
made any written or oral statement that disparages or damages me or my
reputation. I agree that I will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any of the other Releasees, unless under a subpoena or other
court order to do so. In addition, I recognize that the Company’s business
relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I - as an important Company representative in its dealings with
Customers and Partners during the course of my employment - make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4(a).
(b)Nothing in this Release shall be construed to affect my right to initiate or
participate in any proceeding before a federal, state or local administrative
agency or commission (a “Government Agency”), including, without limitation, by
cooperating with any such Government Agency’s request for information, including
by providing documents or other information without notice to the Company, or by
making any good faith report to a Government Agency concerning any act or
omission that I believe constitutes a possible violation of federal or state law
or making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.
5.California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.
6.Right to Consider and Revoke Release. I acknowledge that I have been given the
opportunity to consider this Release for a period ending twenty-one (21) days
after the date when it was proposed to me. In the event that I execute this
Release within less than twenty-one (21) days after such date, I acknowledge
that such decision was entirely voluntary and that I had the opportunity to
consider this Release until the end of the twenty-one (21) day period. To accept
this Release, I shall deliver a signed Release to the Company’s General Counsel
within such twenty-one (21) day period. For a period of seven (7) days from the
date when I execute this Release (the “Revocation Period”), I shall retain the
right to revoke this Release by written notice that is received by the General
Counsel on or before the last day of the Revocation Period. This Release shall
take effect only if it is executed within the twenty-





--------------------------------------------------------------------------------





one (21) day period as set forth above and if it is not revoked pursuant to the
preceding sentence. If those conditions are satisfied, this Release shall become
effective and enforceable on the date immediately following the last day of the
Revocation Period (the “Effective Date”).
7.Other Terms.
(a)Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.
(b)Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.
(c)Amendment. This Release may be amended only upon a written agreement executed
by the Company and me.
(d)Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.
(e)Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the State of Florida, and shall in all respects be interpreted,
enforced and governed under the laws of the State of Florida, without giving
effect to the conflict of laws provisions of Florida law. The language of all
parts of this Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against the Company or me.
(f)Entire Agreement; Absence of Reliance. I acknowledge that I am not relying on
any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Executive
Agreement, the Letter Agreement, the Indemnification Agreement, the Restrictive
Covenant Agreement, the Insider Trading Policy, and any equity award agreements
and equity plans to which they are subject, and any other obligations
specifically preserved in this Release.




So agreed.
CITRIX SYSTEMS, INC.


______________________________________    By:_____________________________
Carlos Sartorius                     Name:
Title:


Date:__________________________________





